Dear Ms. Kennerson:
Your opinion request to the Attorney General has been referred to me for response.  Your question is:
     May a commissioner of the Krotz Springs Port Commission receive the $75 per diem if he or she does not attend a scheduled meeting?
The statute in question is LSA-R.S. 34:1451(A), which states in pertinent part as follows:
     (2)  The member of the commission shall serve without compensation but may receive per diem at an amount not to exceed seventy-five dollars. . . .
This statute does not define what per diem covers.  We therefore must look to the other statutes pertaining to the Commission.  LSA-R.S 34:1452 states in part:
Officers of the board:  meetings
     . . . The commission shall meet in regular session once each month, and shall also meet in special session at the call of the president of the commission, or on the written request of three members of the commission . . .
LSA-R.S. 34:1453 Rights and Powers of the board
     . . . B.  The commission may authorize a reasonable travel allowance for its members in the performance of their official duties, and it may employ such officers, agents and employees as it may find necessary. . . .
Per diem is generally defined to mean "by the day."
The commission statutes establish the following principles,
1.   The members are paid a maximum per diem of $75.00
     2.   The Commission shall have a regular meeting at least once a month and may call special meetings.
     3.   The Commission is authorized to pay travel expenses to the members and hire necessary personnel to carry out its functions.
In your request you state that the Port Commissioners are usually available each day throughout the month to handle Port related matters.
Considering the above, it is the opinion of this office that the term per diem in LSA-R.S. 34:1451 (A) refers to payment for regular and special meetings only and not for daily matters that members may handle.
We find that the Commission may hire personnel to carry out its daily business, and that meetings must be held at least monthly by members and further that travel allowances are authorized for members, therefore the payment of the $75.00 per diem must be reserved for the attendance at meetings only.
Trusting the above answers your question we remain,
Yours very truly,
                         RICHARD P. IEYOUB Attorney General
                         BY: JAMES M. ROSS Assistant Attorney General
RPI/JMR/cdw WP51:93-305